Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 10, 12, 13, 15, 30, 33-35, 38, 39, 41, 43, 45, 48, 77, 78, and 108-109 are pending.
Claims 33-35, 38, 39, 41, 43, and 45 are withdrawn from consideration.
Claims 1, 48, 77-78 are currently amended.
Claims 108-109 are newly presented.
Claims 1-7, 10, 12, 13, 15, 30, 48, 77, 78, and 108-109 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 102 and 103
Applicant’s amendments filed 12/09/2021 have overcome the rejections of record. However, the claims are rejected over newly applied art. The rejections have been necessitated by amendment.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10, 12-13, 15, 48, and 108-109 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stegemann et al 2014 (PNAS 109:7 p. 2434-2438).
The claims are drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells b) mixing the first and second cultures to obtain a mixed culture and c) wounding cells of the mixed culture to produce at least one cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting (claim 1), further comprising d) screening for at least one combined cell based on marker (claim 2), where the method has one the additional limitations in claim 3 including that the first plant cell culture comprises a native allele not present in the second cell culture (claim 3), wherein the genetic transfer comprises plastid or nuclear gene transfer (claims 108-109), wherein the combined cell comprises a native allele (claim 4), wherein the first or second plant cell culture comprises a plastid or nuclear encoded marker gene (claim 6), where the method has one the additional limitations in claim 7 including that one of plant cell culture are dicot cells (claim 7), wherein the plant is regenerated from a combined cell based on the presence of a marker gene (claims 10, 12, 13), where the method has one the additional limitations in claim 15 including that the plastid encoded marker gene is GFP (claim 15). Claim 48 is drawn to methods of transferring genetic material comprising a) obtaining first and 
Stegemann et al disclose making grafts of two tobacco species (dicots) one having GFP and spectinomycin resistance gene chloroplast markers and another having a nuclear kanamycin resistance markers. The graft section is then cut (wounded) and co-selected for cells having both spectinomycin and kanamycin resistance on a culture plate. Plants were regenerated from said cells. Accordingly, claims 1-4, 6-7, 10, 12-13, 15, 48, and 108-109 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stegemann et al.  

Claim(s) 1, 3-5, 12, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marcotrigiano et al 1984 (Annals of Botany 54: p. 503-511).
The claims are drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells b) mixing the first and second cultures to obtain a mixed culture and c) wounding cells of the mixed culture to produce at least one cell into which transfer of a genetic material has occurred (claim 1), further comprising d) screening for at least one combined cell based on marker (claim 2), where the method has one the additional limitations in claim 3 including that the first plant cell culture comprises a native allele not present in the second cell culture (claim 3), wherein the combined cell comprises a native allele (claim 4). Claim 48 is drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells, b) wounding the first and second plant cell cultures, c) mixing the first and second cultures 
Marcotrigiano et al disclose a process of generating chimeric tobacco plants wherein callus tissues are fragmented and mixed into a single mass prior to regenerating a single chimeric plant. The process of fragmenting and mixing the callus tissue wounded the tissues. In the culture, in order to give rise to a chimeric plant, genetic information would have been necessarily exchanged including the transfer of native alleles. Accordingly, claims 1, 3-5, 12, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marcotrigiano et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotrigiano et al 1984 (Annals of Botany 54: p. 503-511) as applied to claims 1, 3-5, 12, and 48 above, and further in view of Olivares-Fuster et al 2002 (Annals of Botany 89: p. 491-497).
The claims are drawn to the methods of claim 5 wherein the cells or progeny cells are screened or selected for the presence of a marker gene. 
Marcotrigiano et al all the limitations of claim 5. 
Marcotrigiano et al do not teach to screened or select with a marker gene.
Olivares-Fuster et al teach the use of a GFP marker to track combining of cells. 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to use a GFP marker in the method of Marcotrigiano et al. Although Marcotrigiano et al do not use a protoplast system as Olivares-Fuster et al do, a person of ordinary skill in the art would a have recognize the processes as analogous give that they both combined distinct cells to give rise a combined plant. A person of .  

Claims 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotrigiano et al 1984 (Annals of Botany 54: p. 503-511) as applied to claims 1, 3-5, 12, and 48 above, and further in view of Doudna et al (US 2014/0068797 A1).
The claims are drawn to methods that amount to claims 1 and 48 wherein the first plant cell culture comprises a recombinant DNA transgene comprising a sequence encoding a site-specific nuclease operably linked to a first promoter.
Marcotrigiano et al teach all the limitations of claims 1 and 48. See rejection under 35 USC 102/103 above.  
Marcotrigiano et al do not teach that a plant cell culture comprises a transgene encoding a site-specific nuclease.
Doudna et al teach the CRISPR/Cas9 sit specific nuclease system of genome modification and suggest that protoplast fusion is one of the suitable ways of introducing exogenous DNA molecule to plant cells. 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to modify the teachings of Marcotrigiano et al with the teachings of Doudna et al by having the first cell culture carrying Cas9 and guide RNA transgenes to the end of making desirable genomic modifications in the combined cells formed. A person of ordinary skill in the art would have been motivated to combine the methods 

Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663